Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Peter Kraguljac (Reg. #: 38,520) on 01/06/2022.
The application has been amended as follows:

1.	(Currently Amended)  A non-transitory computer-readable medium storing computer-executable instructions that when executed by at least a processor of a computer cause the computer to:
select an activity duration key from a plurality of duration keys, wherein the activity duration key (i) identifies a plurality of activity types to be grouped as similar activities, and (ii) includes an estimated duration time for each of the activity types that is a time estimated to complete a respective activity type;
retrieve, from a database, a set of activity records associated with the plurality of activity types identified by the activity duration key, wherein each activity record identifies a reported time duration for completing a corresponding activity in a past event;
determine a quality for the activity duration key from the plurality of duration keys, comprising:
comparing the duration time of the activity duration key to each reported time duration for completing the selected activity from each of the 
assigning a quality value to each activity record based on the difference, wherein the quality value represents one of at least two values indicative of a good value or a bad value; [[and]]
wherein the quality value is determined based on at least a first threshold value;
wherein the quality value for a selected activity record is assigned as:
(i) the good value when the difference between the duration time of the activity duration key and the reported time duration for completing the selected activity from the selected activity record is less than the first threshold value; and
(ii) the bad value when the difference is greater than the first threshold value; and
calculating the quality of the activity duration key based at least on a number of the activity records that were assigned the good value relative to a number of the activity records assigned the bad value;
repeat the determining of the quality for each of the duration keys; 
based on the quality for each of the duration keys, select a candidate duration key; and 
generate a graphical user interface on a display screen and generate a visual indication on the graphical user interface to display a recommendation on the display screen to recommend the candidate duration key for use in estimating a time duration for completing the selected activity type in future calculations.
 
2.	(Original)  The non-transitory computer-readable medium of claim 1, wherein the instructions to retrieve the set of activity records includes instructions to cause the processor to access at least one memory to retrieve one or more records of the set of activity records.

3.	(Original)  The non-transitory computer-readable medium of claim 1, further comprising instructions that when executed by at least the processor cause the processor to determine the difference and the quality value based on a threshold value by the processor accessing at least one memory to read and to compare the duration time to each reported time duration.

assigning an additional value indicative of a satisfactory value; and
wherein the quality value is determined based on [[a]] the first threshold value and a second threshold;
wherein the quality value for [[a]] the selected activity record is assigned as:
(i) the good value when the difference between the duration time of the activity duration key and the reported time duration for completing the selected activity from the selected activity record is between zero and the first threshold value;
(ii) the satisfactory value when the difference is between the first threshold value and the second threshold value; and
(iii) the bad value when the difference is greater than second threshold value.

5.	(Original)  The non-transitory computer-readable medium of claim 1, further comprising instructions that when executed by at least the processor cause the processor to control subsequent estimations for the selected activity type by applying the candidate duration key to estimate a future time duration for the selected activity type. 

6.	(Currently Amended)  A computing system, comprising:
	at least one processor connected to at least one memory;
	a key quality module stored on a non-transitory computer readable medium and including instructions that when executed by at least the processor cause the processor to:
determine a quality for an activity duration key from a plurality of duration keys, wherein the activity duration key includes an estimated duration time for each of the activity types, the determining comprising:
retrieving, from a database, a set of activity records associated with the plurality of activity types, wherein each activity record identifies a reported time duration for completing a corresponding activity in a past event;
comparing the duration time of the activity duration key to each reported time duration for completing the selected activity from each of the activity records and determining a difference associated to each activity record;

wherein the quality value is determined based on at least a first threshold value;
wherein the quality value for a selected activity record is assigned as:
(i) the good value when the difference between the duration time of the activity duration key and the reported time duration for completing the selected activity from the selected activity record is less than the first threshold value; and
(ii) the bad value when the difference is greater than the first threshold value; and
combining a number of the activity records that were assigned a same quality value relative to a number of the activity records assigned a different quality value to determine the quality of a respective duration key; 
based on the quality for each of the duration keys, select a candidate duration key; and 
generate a graphical user interface on a display screen and generate a visual indication on the graphical user interface that identifies a recommendation for the candidate duration key.

7.	(Original)  The computing system of claim 6, wherein the instructions to retrieve the set of activity records includes instructions to cause the processor to access at least one memory to retrieve one or more records of the set of activity records.

8.	(Original)  The computing system of claim 6, further comprising instructions that when executed by at least the processor cause the processor to determine the difference and the quality value based on a threshold value.

9.	(Original)  The computing system of claim 6, wherein the instructions for combining the number of activity records includes calculating the quality of the activity duration key based at least on a number of the activity records that were assigned the good value relative to a number of the activity records assigned the bad value.

assigning an additional value indicative of a satisfactory value; and
wherein the quality value is determined based on [[a]] the first threshold value and a second threshold;
wherein the quality value for [[a]] the selected activity record is assigned as:
(i) the good value when the difference between the duration time of the activity duration key and the reported time duration for completing the selected activity from the selected activity record is between zero and the first threshold value;
(ii) the satisfactory value when the difference is between the first threshold value and the second threshold value; and
(iii) the bad value when the difference is greater than second threshold value.

11.	(Original)  The computing system of claim 6, further comprising instructions that when executed by at least the processor cause the processor to control subsequent estimations for the selected activity type by applying the candidate duration key to estimate a future time duration for the selected activity type.

12.	(Original)  The computing system of claim 6, further comprising at least one network interface configured to connect to a network, wherein the computing system is implemented in a cloud-based system.

13.	(Currently Amended)  A computer-implemented method, the method comprising:
selecting, by at least a processor accessing one or more memories, an activity duration key from a plurality of duration keys, wherein the activity duration key (i) identifies a plurality of activity types to be grouped as similar activities, and (ii) includes an estimated duration time for each of the activity types that is a time estimated to complete a respective activity type;
retrieving, by at least the processor accessing the one or more memories, a set of activity records associated with the plurality of activity types identified by the activity duration key, wherein each activity record identifies a reported time duration for completing a corresponding activity in a past event;
determining, by at least the processor accessing one of the memories, a quality for the activity duration key from the plurality of duration keys, comprising:

assigning, by at least the processor accessing one of the memories, a quality value to each activity record based on the difference, wherein the quality value represents one of at least two values indicative of a good value or a bad value; [[and]]
wherein the quality value is determined based on at least a first threshold value;
wherein the quality value for a selected activity record is assigned as:
(i) the good value when the difference between the duration time of the activity duration key and the reported time duration for completing the selected activity from the selected activity record is less than the first threshold value; and
(ii) the bad value when the difference is greater than the first threshold value; and
calculating, by at least the processor accessing one of the memories, the quality of the activity duration key based at least on a number of the activity records that were assigned the good value relative to a number of the activity records assigned the bad value;
repeat the determining of the quality for each of the duration keys;
based on the quality for each of the duration keys, select a candidate duration key; and 
generate a graphical user interface on a display screen and generate a visual indication on the graphical user interface to display a recommendation on the display screen to recommend the candidate duration key for use in estimating a time duration for completing the selected activity type in future calculations.

14.	(Original)  The computer-implemented method of claim 13, wherein retrieving the set of activity records includes the processor accessing at least one memory to retrieve one or more records of the set of activity records.

15.	(Original)  The computer-implemented method of claim 13, wherein determining the difference and the quality value is determined based on a threshold value.



17.	(Currently Amended)  The computer-implemented method of claim 13, wherein assigning the quality value to each activity record includes defining an additional value indicative of a satisfactory value; and
determining the quality value is based on [[a]] the first threshold value and a second threshold;
wherein the quality value for [[a]] the selected activity record is assigned as:
(i) the good value when the difference between the duration time of the activity duration key and the reported time duration for completing the selected activity from the selected activity record is between zero and the first threshold value;
(ii) the satisfactory value when the difference is between the first threshold value and the second threshold value; and
(iii) the bad value when the difference is greater than second threshold value.

18.	(Original)  The computer-implemented method of claim 13, further comprising controlling subsequent estimations for the selected activity type by applying the candidate duration key to estimate a future time duration for the selected activity type.

19.	(Original)  The computer-implemented method of claim 13, further comprising transmitting the recommendation electronically via at least one network interface over a network.

20.  	(Original)  The computer-implemented method of claim 13, further comprising 
based on the quality for each of the duration keys, select an inaccurate candidate duration key that is identified as an inaccurate key; and 
generate and display a second recommendation on the display to identify and recommend that the inaccurate candidate duration key be reconfigured.


Allowable Subject Matter
Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reason of allowance.  Examiner’s updated search results, as well as, the examiner’s amendment overcame the 101 abstract idea rejection, hence the application is in condition for allowance. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMRESH SINGH whose telephone number is (571)270-3560.  The examiner can normally be reached on Monday-Friday 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela D. Ryes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Amresh Singh/
Primary Examiner, Art Unit 2159